Citation Nr: 0516478	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased disability rating greater than 
30 percent for residuals of multiple shrapnel wounds, left 
leg.

2. Entitlement to an increased disability rating greater than 
20 percent for residuals of multiple shrapnel wounds, right 
leg.

3. Entitlement to an effective date earlier than February 13, 
2001, for the award of an increased disability rating of 30 
percent for residuals of multiple shrapnel wounds, left leg.

4. Entitlement to an effective date earlier than February 13, 
2001, for the award of an increased disability rating of 20 
percent for residuals of multiple shrapnel wounds, right leg.  




REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1968 to March 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In June 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issues of entitlement to an increased evaluation for 
residuals of multiple shrapnel wounds of the right and left 
legs are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2. The veteran's application for an increased rating for his 
residuals of multiple shrapnel wounds of the left and right 
legs was received in June 2001.  

3. The earliest date on which it was factually ascertainable 
that the veteran's residuals of multiple shrapnel wounds of 
the left and right legs had increased in severity was on 
February 13, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
13, 2001 for the award of a 30 percent evaluation for 
residuals of multiple shrapnel wounds of the left leg have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2004).  

2.  The criteria for an effective date earlier than February 
13, 2001 for the award of a 20 percent evaluation for 
residuals of multiple shrapnel wounds of the right leg have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim as to the issues being 
decided herein, which information and evidence, if any, that 
he is to provide, and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  He was also 
informed that it was his responsibility to support his claim 
with the appropriate evidence.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the letters satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the denial of the claim.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the appellant 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the appellant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records, to include reports of VA 
examinations.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on these issues.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Laws and Regulations

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The effective 
date of an award of increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Discussion

The veteran's increased rating claim was received by VA in 
June 2001.  Thus, the effective date of his increased 
evaluation claims can be no earlier than June 2000, or one 
year prior to the date of his claim.  

Service connection was granted for residuals of shrapnel 
wounds of the left leg and fro residuals of shrapnel wound of 
the right leg in May 1973.  A 20 percent evaluation was 
assigned for the left leg disability and a noncompensable 
evaluation was assigned for the right leg disability.  In 
June 2001, the veteran requested an increased evaluation for 
both disabilities.  

The veteran was examined by VA in February 2001.  He 
complained of recurrent arthralgia and myalgia of the lower 
extremities, greater on the left than the right.  Examination 
showed minimal dependent cyanosis about the distal portion 
lower extremities, bilaterally.  Extensive scarring was noted 
about the lateral and posterior aspect of the left lower 
extremity and minimal lateral aspect of the right lower 
extremity.  Soft tissue and musculature tone, bulk and mass 
were noted to be somewhat diminished, bilaterally.  Recurrent 
parrethesias and hypoesthesias of the lower extremities were 
reported bilaterally.  The finding was, posttraumatic myalgia 
suggestive neuropathy lower extremities, left greater than 
right, secondary prior remote shrapnel wounds and surgical 
repair.  

In September 2002, the RO granted separate service connection 
for scars of the left leg and scars of the right leg, and 
increased the veteran's evaluation for his left leg shrapnel 
wound residuals to 30 percent.  The right leg shrapnel wound 
residuals were increased to 20 percent.  Both increases were 
made effective February 13, 2001, the date of the VA 
examination which was conducted 4 months prior to the 
veteran's claim.  

The Board has reviewed VA outpatient treatment records in the 
file. There is no evidence prior to February 13, 2001 showing 
treatment for either right or left leg complaints, and no 
contact from the veteran that could be construed as a claim 
for increased compensation benefits prior to June 2001.  
Thus, the Board concludes that it is first factually 
ascertainable that the veteran's right and left leg 
disabilities increased in severity on February 13, 2001, the 
date of the noted VA examination.  Inasmuch as he filed his 
claim within one year of that date, the effective date of the 
increased rating is correct as assigned.   There being no 
claims prior to that date and no evidence of increased 
disability prior to that date, the preponderance of the 
evidence is against an earlier effective date.  


ORDER

Entitlement to an effective date earlier than February 13, 
2001 for the award of the 30 percent evaluation for service-
connected residuals of multiple shrapnel wounds, left leg is 
denied.

Entitlement to an effective date earlier than February 13, 
2001 for the award of the 20 percent evaluation for service-
connected residuals of multiple shrapnel wounds, right leg is 
denied.  


REMAND


The veteran seeks increased evaluations for his service-
connected right and left leg shrapnel wound residuals.  He 
was last examined by VA for disability evaluation in August 
2002.  The record shows that while this case was in remand 
status, the RO scheduled the veteran for a VA examination in 
response to the Board's June 2004 remand directive.  The 
examination was to be conducted in December 2004.  The 
address used on the letter sent to the veteran for the 
examination differs from the address in his file, and noted 
to be his current address.  The Board notes that 
correspondence sent to the veteran after the letter regarding 
the examination was sent to the address in his file noted to 
be the current address and was not returned as undeliverable.  

In view of the use of a different address, it is unclear 
whether the veteran was notified at the appropriate address 
of the scheduled examination.  38 C.F.R. § 3.655 (2004) 
provides that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA (38 C.F.R. § 
3.655(a)); and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

When, as in this case, the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

Therefore, the Board finds the RO should attempt to verify 
the address of record and the veteran should be afforded 
another opportunity to attend a VA examination, with the 
understanding that failure to attend examinations without 
good cause shall result in the denial of his claim for VA 
benefits.   

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should verify the correct 
address for the veteran.  Then the 
veteran should be scheduled for a VA 
examination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant 
and should indicate in the examination 
report that this has been accomplished.  
The examiner should clearly identify all 
Muscle Groups affected by the appellant's 
service-connected residuals of shrapnel 
wounds to the left and right lower 
extremities, to include specific 
consideration of Muscle Groups XI, XII, 
XIII, and XIV.  Furthermore, as to each 
affected Muscle Group, the examiner 
should comment upon all objective 
findings as well as any cardinal signs 
and symptoms of muscle disability, to 
include loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

All appropriate testing, to include X-
rays should be accomplished.  Range of 
motion of all joints involved must be 
given in degrees.  A complete rationale 
for any opinion expressed must be 
provided.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

3.  The appellant's claims for higher 
ratings for his service-connected 
residuals of shrapnel wounds, left and 
right legs should then be reconsidered.  
If the benefits sought on appeal remain 
denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be 
allowed for a response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


